Title: To John Adams from United States House of Representatives, 22 July 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					July 22, 1790
				
				The House of Representatives have resolved, that they do insist on their disagreement to some, and recede therefrom to other, amendments proposed by the Senate to the bill, entitled “An act to provide more effectually for the settlement of the accounts between the United States and the individual states;”The President of the United States has notified the House of Representatives, that he did, on the 22d of July, approve of, and affix his signature to, “An act to regulate trade and intercourse with the Indian tribes;” to “An act providing for holding a treaty or treaties to establish peace with certain Indian tribes;" to "An act to amend the act for the establishment and support of light-houses, beacons, buoys, and public piers;”I am directed to bring to the Senate sundry papers respecting the bill, entitled “An act to provide more effectually for the collection of the duties imposed by law on goods, wares, and merchandise, imported into the United States, and on the tonnage of ships or vessels.”
				
					
				
				
			